 GENERAL CINEMA CORP.General Cinema Corporation and its wholly ownedsubsidiary, Gentilly Woods Cinema, Inc. andInternational Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of theUnited States and Canada, Local Union 239A andInternational Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of theUnited States and Canada, Projectionists LocalNo. 293, Party to the Agreement. Case 15-CA-4778April 28, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn February 3, 1977, following a partial remand ofthis case from the United States Court of Appeals forthe Fifth Circuit, Administrative Law Judge MarionC. Ladwig issued the attached Supplemental Deci-sion in this proceeding. Thereafter, the Respondentand the Party to the Agreement each filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sSupplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommendations.Accordingly, we shall modify the Board's Decisionand Order of November 20, 1974,1 by specifying thatFrederick Dobard is entitled to backpay.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts the recommendations of theAdministrative Law Judge and hereby orders thatthe Respondent, General Cinema Corporation andits wholly owned subsidiary, Gentilly Woods Cine-ma, Inc., New Orleans, Louisiana, its officers, agents,successors, and assigns, shall take the action set forthin the Board's Decision and Order of November 20,1974, reported at 214 NLRB 1074, as modifiedbelow:1. Substitute the following for paragraph 2(b):"(b) Make Frederick Dobard whole for any loss ofearnings he may have suffered by reason of Respon-229 NLRB No. 53dent's discrimination against him in the manner setforth in the 'Remedy' section of this Decision."2. Substitute the attached notice for that attachedto the original Decision and Order.1 214NLRB 1074.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize International Allianceof Theatrical Employees and Moving PictureMachine Operators of the United States andCanada, Projectionists Local No. 293, as theexclusive representative of our projectionist em-ployees for the purposes of collective bargaining,unless and until it has been selected by ouremployees in an election conducted by theNational Labor Relations Board.WE WILL NOT give any force or effect to thecollective-bargaining agreement entered into withthe above-named Union, or to any modifications,extension, renewal, or supplement to said agree-ment, but, WE WILL NOT prejudice the assertion byemployees of any rights they may have undersuch agreement.WE WILL NOT acquiesce in, maintain, or utilizea hiring agreement with the above-named Union,or any other union, under which nonmembers arediscriminated against by giving preference inreferrals to members, except as authorized bySection 8(a)(3) of the National Labor RelationsAct.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their rightsguaranteed in Section 7 of the Act.WE WILL make Frederick Dobard whole forany loss of earnings he may have suffered by ourdiscrimination against him.GENERAL CINEMACORPORATION AND ITSWHOLLY OWNEDSUBSIDIARY, GENTILLYWOODS CINEMA, INC.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: OnNovember 20, 1974, the Board issued its Decision andOrder (214 NLRB 1074 (1974)), finding that the Company,the Respondent, violated Section 8(a)(1), (2), and (3) of theAct by (a) recognizing Local 293 as the bargaining329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of projectionists at its new Gentilly Woodstheater before any projectionists were hired, (b) signing acontract (containing a union-security clause) with Local293 at the new theater, which was not an accretion to theCompany's Oakwood and Lakeside theaters, and (c)acquiescing in the discriminatory practice of Local 293 (thewhite projectionist local) "in the operation of its hiring halland seniority provisions" of "preferring its own membersto those of Local 293A [the black local] on the basis ofwholesale and notorious racial discrimination." The Boardfound "to be without merit" both the Company's exceptionto the finding in my February 25, 1974, Decision (214NLRB at 1082) "that it desired to hire at least one blackprojectionist" at its new theater, and Local 293's conten-tion that my recommendation (214 NLRB at 1085) waserroneous that the Company be required to "hire one blackprojectionist" at the new theater. Under "Remedy," theBoard stated, "We shall also order the Respondent to makewhole the lost wages of any person illegally deniedemployment because of its discrimination," as determinedat "the compliance stage of this proceeding."On January 22, 1976, the Court of Appeals for the FifthCircuit, 526 F.2d 427, 428-429, enforced the Board's Order"in all respects save the provision as to backpay," andremanded the case to the Board for further proceedings todetermine: (I) whether any particular person or personsclaims or is entitled to backpay, and (2) if so, whetherRespondent is absolved by its obligation to Local 293 toaward the jobs to those projectionists who had been laid offat either the Lakeside or Oakwood theaters.On June 18, 1976, the Board issued an Order Remandingto the Regional Director, "for further proceedings pursuantto the Board's compliance procedures and in accordancewith the Court's judgment." The Regional Director issueda notice of hearing on July 12, 1976, and the supplementalhearing was held in New Orleans, Louisiana, on October12, 1976.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Company,Local 293, and Local 293A, I make the following:FINDINGS AND CONCLUSIONSA. Entitlement to BackpayOn February 22,' the date the Company prematurelyrecognized Local 293 (the white local) as representative offuture projectionists at Cinema I and II in the GentillyWoods shopping center (near a black residential area),Local 293A (the black local) sent the Company a telegram,stating that visual observation indicated that constructionof the new theater is near completion, that it is "impera-tive" that we meet with your representative regardingstaffing the theater "with necessary projectionists," andstating, "It is important that our people be aboard beforeinstallation of any of the projection equipment." (Previous-ly, on September 13 and October 25, Local 293A hadsubmitted written requests for this work.)I All dates are from September 1972 through March 1973 unlessotherwise stated.On the same day, February 22, General Manager Spiesstelephoned International Assistant President Walter Diehland asked, in effect, which local to deal with. Diehlresponded, "Deal with 293." Immediately, Spiess grantedunlawful recognition to the white local, telephoningBusiness Agent Thadius Autin and advising him, "we areready to go with the installation." On February 25, aftergetting approval from members at a special meeting, Autinreferred himself and Hunter Stewart (both members ofLocal 293 and former company employees) to the newjobs. (The membership also approved the assignment of theswing man at the Company's Oakwood theater to the reliefjob at the new theater.) Autin and Steward began workingfull time at the Gentilly Woods theater when it opened onMarch 29.Meanwhile, General Manager Spiess agreed to meet withLocal 293A. In preparation for this meeting, Local 293Amembers met and decided the priority (by industryseniority) of the members who sought employment at thenew theater. Business Agent Frederick Dobard was at thetop of the "bid" list. Company and Local 293A representa-tives met on March 28 (1 day before the opening). In themeeting, as Dobard credibly testified at the 1973 hearing,Local 293A Attorney Robert Delaney stated, "We are hereto make a bid on the theater in Gentilly." (At the remandhearing 3 years later, Dobard did not recall just how thisreference to a bid was made.) Although Spiess did notrecall a specific reference to a bid, he testified at thehearing that he began by telling Local 293A "that we feltthat we are not able to do any negotiations at this time butwe wanted to extend the courtesy of meeting with them forthe purpose of discussion and we were here for thatpurpose only and explained our position." The unionleaders "were rather taken aback," and one of them asked"by what authority was I not able to negotiate." Again theywere surprised when Spiess advised them that upon"instructions by Mr. Walter Diehl ... I was to negotiatewith Local 293." Further, as Spiess testified, CompanyAttorney Donald Meyer interrupted and stated, "We aren'tin a position to discuss any employment of their people."Thus, because of its unlawful recognition of Local 293,the Company would not discuss the Gentilly Woodsprojectionist jobs with Local 293A, and clearly preventedthe black local from presenting its bid for the job. BusinessAgent Dobard, who headed the list, was well qualified. Atage 44, he had 27 years' experience as a projectionist. Hewas also a trained television repairman. He was able toread electronic schematic diagrams and to change theprinted circuits used in the automated equipment. He maderepairs on the projection equipment where he worked,buying parts himself at the electronic parts wholesaler. Hehad been shown the automated equipment at the Oakwoodtheater and had studied the diagram. He credibly testifiedthat "This type of equipment can be operated by just mostany operator who would get in there with an installationprocedure when its first installed or if he has any ability... it could be taught to him very easily." It wascustomary for the factory representative to train theprojectionists at the time of installation. (Autin testified330 GENERAL CINEMA CORP.that he spent 2-1/2 or 3 weeks at the new theater, betweenFebruary 25 and March 29, as the equipment was beinginstalled. I also note Spiess' testimony that the Companydoes not check the credentials of the projectionists referredto it. Only I of 14 projectionists who had been trained inNew Orleans to operate the Company's automated equip-ment had proven to be incompetent.)As found (214 NLRB at 1075-76, 1079-82, 1085), theCompany desired to hire a black projectionist, but failed todo so-acquiescing in the white local's unlawful referralpractice which was based on "wholesale and notoriousracial discrimination." The General Counsel contends that"but for" the Company's discrimination, "Dobard was theindividual who would have been hired as a full-timeprojectionist" at the new theater, and that he is thereforeentitled to backpay. (Although Dobard was employed, theCompany's wages were substantially higher than his wagesat a black theater.)The Company argues that Dobard would not be entitledto backpay. It first contends that Dobard failed to file anapplication with the Company at the theater-ignoring theevidence that the Company hired projectionists in NewOrleans solely through Local 293 (which referred only itsown members). The Company next argues that Dobard"never filed a bid ...for himself (or, for that matter, forany other member of Local 293A)"-ignoring GeneralManager Spiess' own testimony showing that he and thecompany attorney clearly precluded any discussion of jobsfor the black projectionist and made any presentation of abid an exercise in futility.I find that Local 293A Business Agent Dobard wouldhave been one of the two full-time projectionists hired atthe new Gentilly Woods theater on March 29 in theabsence of the Company's discrimination, and agree withthe General Counsel that Dobard claims, and is entitled to,backpay.(In its brief, Local 293A seeks backpay "in a sum equalto the wage of a full-time projectionist at the GentillyWoods Cinema I & II," apparently on the theory that if theCompany had not discriminatorily refused to hire Dobard,one of Local 293A's unemployed members would havereplaced Dobard at the black theater where he worked.Thus, as a direct result of the Company's discrimination,the unemployed member suffered a loss in the amount ofthe black theater's wages, which would be deducted asinterim earnings from Dobard's wages at the new theater.However, the General Counsel seeks only the loss ofearnings suffered by Dobard. Also, in the absence of anyissue at the remand hearing concerning when the Compa-ny's backpay obligation terminates, I do not rule onwhether Dobard's backpay continues until the Companyoffers him employment at the Gentilly Woods theater. I donote that Autin, one of the two projectionists hired there in1973 instead of Dobard, had previously transferred fromthe Company's Oakwood theater to the Lakeside theater,nearer his home.)B. Effect of Prior PromiseIn August 1970, when the Company installed automatedprojection equipment at its Oakwood and Lakesidetheaters, the Company laid off four Local 293 members(including Autin and Stewart). One of the laid-off employ-ees, Harold Ballam, filed charges against the Company andLocal (in Cases 15-CA-3899 and 15-CB- 115), challeng-ing the legality of the contractual and bylaw provisions,applying union seniority. Following the issuance of aconsolidated complaint on October 9, Local 293 amendedits bylaws on November 16 to substitute "industry" for"union" seniority, and a settlement agreement was signedby the parties and approved by the Regional Director onNovember 25, providing for Ballam's reinstatement withbackpay. On December 7, 1970, Local 293 signed anaddendum of agreement (which was later executed by theCompany on December 26), providing for the reinstate-ment of Ballam and making contract changes to effectuatethe terms of the settlement.About December 7, 1970, after agreeing to the terms ofBallam's reinstatement, Business Agent Autin askedGeneral Manager Spiess if any arrangements could bemade for the other laid-off employees. As Spiess crediblytestified at the hearing, he promised Autin that "if theopportunity occurred in future developments here in NewOrleans," or "if and when I had a new theater for [the laid-off projectionists] to come in ...that they would haveprior claim on the work." Thus, after the parties had signedthe November 25 settlement agreement and after theCompany and Local had agreed to the terms of Ballam'sreinstatement, the Company gratuitously promised, orally,to give the three remaining laid-off employees a prior claimto jobs when General Cinema opened a new theater. (Now,in its brief, the Company asserts that the "agreement" torehire the laid-off employees "was the consideration for thesettlement of the Ballam litigation." This is clearly anafterthought. The settlement agreement had been executednearly 2 weeks earlier, and the terms of Ballam's reinstate-ment had already been agreed to. Autin testified at thehearing that this "agreement" was reached "During themeetings right after the Ballam case wasfinalized [emphasissupplied ].")Of course, absent special circumstances, Board lawwould permit General Manager Spiess to follow throughwith his 1970 oral promise or agreement (whether or not itwas gratuitous). However, as contended by the GeneralCounsel, Spiess did not rely on this "agreement" in staffingthe new theater. In neither of his conversations withInternational Assistant President Diehl (in September andon February 22), when asking for advice about what to doupon being faced with the black local's requests for thejobs, did Spiess mention his promise to rehire the laid-offwhite projectionists. He did not mention this prior promisewhen calling Local 293 Business Agent Autin for referrals(without specifying whom) on February 22, when talking tothe NAACP on March 13, or when talking with Local293A on March 28. Upon being asked at the remandhearing if he could not hire a Local 293A referral on March28 because of his "commitment" to Local 293, he franklyanswered, "I don't think it's a question of commitmentmade with 293, cause I was doing business with whom Ihad been told to deal with at that point." Thus, Spiess wasnot relying on his prior promise to rehire laid-off employ-ees when calling Local 293 for referrals and when rejectingLocal 293A's requests for the jobs. He relied solely on the331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision by the International to deal with the white local. Iagree with the General Counsel that inasmuch as theCompany did not rely on the "agreement" in staffing theGentilly Woods theater in 1973, the Company "should notbe permitted to rely on it now to escape financial liabilityfor [its] denial of employment to black projectionists."Moreover, in this case, there were special circumstanceswhich prevented the Company from lawfully denyingemployment to a black projectionist whom it desired tohire at the new theater, and honoring the prior commit-ment to the white local.As found by the Board (214 NLRB at 1075), because ofthe separate corporate existence of Gentilly Woods,because the Oakwood contract (the terms of which wereapplied to the new theater) was specifically limited to theOakwood theater, and because the Gentilly Woodsprojectionists alone would constitute an appropriate unit,the new theater was not an accretion to the Oakwood andLakeside theaters. (At the hearing, General Manager Spiesstestified that "by order of counsel," the parent corporation,General Cinema, could not sign a master agreementcovering all of the theaters because of the existence ofseparate corporations.) Thus, neither the Oakwood norLakeside contract could cover employment at the newtheater, and there was no master agreement with an after-acquired clause.When General Manager Spiess made the oral promise toLocal 293 Business Agent Autin in 1970, Spiess was notaware of the existence of the black local, or of Local 293'sracial discrimination in the operation of its hiring hall.Although Spiess knew of the Company's plans "eventual-ly" to build a third theater in the New Orleans area, andthere had been some conversations about building it atGentilly Woods, he was not sure that the new theaterwould be located there. And, of course, he did notanticipate the great pressure which the black communitywould apply for the hiring of blacks at the Gentilly Woodstheater, located near a black residential area.Thus the circumstances materially changed betweenDecember 1970, when General Manager Spiess made theoral rehire promise, and February and March 1973, when anew corporation had been formed to operate the newtheater, when competing unions were seeking employmentof their members in a new bargaining unit, when Spiess wasaware of the white local's racial discrimination in makingreferrals, and when Spiess unlawfully gave prematurerecognition to the white local (upon advice of theInternational), precluding him from hiring the blackprojectionist he desired to employ.The Company argues that there was a "legally bindingagreement" to hire the employees laid off from theOakwood and Lakeside theaters in 1970. To the contrary,the General Counsel contends that whatever weight isgiven to the 1970 "agreement," the Company's honoring itunder the circumstances would be "part and parcel" of theCompany's rendering illegal assistance to Local 293 on themistaken belief that the new theater constituted anaccretion to the Oakwood and Lakeside units.After weighing all the arguments of the parties, I findthat under the special circumstances of this case, it wasunlawful for General Manager Spiess to follow throughwith his 1970 agreement to hire the laid-off Oakwood andLakeside employees in the new bargaining unit-wherethey had no recall rights-to the exclusion of a blackemployee which Spiess desired to hire as a full-timeprojectionist at the new theater.Concluding FindingsIn accordance with the Board's remand Order and thecourt's judgment, I make the following determinations:(I) Local 293A Business Agent Frederick Dobard claimsand is entitled to backpay.(2) The Respondent is not absolved from its liability forthis backpay by its 1970 promise (upon which it did notrely) to award the jobs at the new theater (which is found tobe a separate bargaining unit) to those projectionists whohad been laid off at either the Lakeside or Oakwoodtheaters.332